Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Allowable Subject Matter
Claims 2, 11-12, 14-15, 17, and 19-20 are allowed.
This corrected Allowable Subject Matter is being made in regards to the original claims 16 and 18 having been canceled per the Notice of Allowance (PTOL-37) of the Examiner Amendment section dated 08/10/2022, but were shown on the claim index (FWCLM) and the Issue Classification (IIFW) as renumbered claims 8 and 10. The canceled claims were also listed as allowed on the Notice of Allowance (PTOL-37) of the Allowable Subject Matter section dated 08/10/2022. Corrections have also been made to the IFW-PTOL-Issue Classification; PTO-37 Notice of Allowability; and the IFW-Index of Claims.

/STEVEN R CHISM/Examiner, Art Unit 3692

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692